Citation Nr: 1431023	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  13-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to June 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Although the RO only addressed the issue of service connection for PTSD, in accord with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed the appellate issue as service connection for an acquired psychiatric disorder however diagnosed.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Further, 38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The Board notes that there are special provisions for claims of PTSD based upon "fear of hostile military or terrorist activity."  Specifically, 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran has identified multiple in-service stressors that he contends is the basis for his claimed PTSD primarily based upon his military occupational specialty (MOS) of military policeman (MP).  Among other things, he identified the circumstances in which he sustained scars from dog bites due to his duties as a dog handler.  The Board notes the Veteran is service connected for multiple dog bite scars.  He also related hazing incident(s), and other purported in-service stressors which he contends constitutes "fear of hostile military or terrorist activity."

The Board acknowledges that the Veteran was accorded VA examinations for this case in September 2009 and September 2010, both of which essentially concluded the Veteran did not meet the DSM-IV criteria for PTSD, and diagnosed him with anxiety disorder not otherwise specified (NOS).  Although the September 2009 VA examiner did not appear to contain an opinion as to the etiology of the Veteran's psychiatric disorder, the September 2010 VA examiner stated that while the claimed stressor was related to fear of hostile terrorist activity it was not adequate to support a diagnosis of PTSD.  Further, the examiner opined that the anxiety disorder NOS was less likely as not the result of a military event, injury, or fear of hostile military or terrorist activity.  In support of this opinion, the examiner noted, in part, that the Veteran's treating therapist had not been able to relate the PTSD symptoms to a specific stressor.  However, it does not appear the examiner made such a determination on their own, to include the fear of hostile terrorist activity and/or the documented in-service dog bites.  In other words, it does not appear the examiner provided an adequate rationale for this opinion.

The Veteran reported additional stressors at his February 2014 hearing that were not considered below to include at the aforementioned VA examinations.  For example, the Veteran described fear of hostile military or terrorist activity based upon being in the combat area of Grenada in 1983.  His service personnel records confirm, in part, that he received an Armed Forces Expeditionary Medal based upon service related to Grenada.  However, the September 2010 VA examiner specifically stated the Veteran was never deployed to a combat zone.  In addition, the Veteran testified that he saw a friend, J.M., killed in February 1980.  Although the Veteran previously included that stressor in an August 2009 statement, it was note referenced in the September 2010 VA examination.

In view of the foregoing, the Board must find that the VA examinations in this case are not adequate for resolution of the Veteran's claim.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to ensure the Veteran receives an adequate examination in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also finds that efforts should be undertaken to identify the Veteran's reported stressor of seeing a friend being killed while on active duty.  As noted above, the Veteran provided a specific name and approximate date of death for this individual in both an August 2009 statement and his February 2014 hearing testimony.  Thus, it appears likely there should be some sort of official record of this incident.  However, it does not appear any such development was conducted in regard to this purported stressor.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder since January 2013.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service psychiatric symptomatology; as well as the circumstances of his purported in-service stressors to include the death of J.M. as noted in his February 2014 hearing testimony and prior statement of August 2009.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional information regarding the Veteran's reported stressors, take the necessary steps in order to corroborate, through official channels, the Veteran's reported stressors particularly his account of J.M.'s death in February 1980.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature, onset and etiology of his acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should rule in or exclude a diagnosis of PTSD.  For any acquired psychiatric disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of the Veteran's active service.  This opinion should reflect consideration of the Veteran's purported in-service stressors to include the documented in-service dog bites; the circumstances which he contends constitute fear of hostile military or terrorist activity to include his purported service in Grenada; and the purported death of his friend J.M.

A complete rationale for any opinion expressed must be provided.  

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the February 2013 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

